Citation Nr: 1818929	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss for the period prior to December 17, 2015, and in excess of 50 percent thereafter,.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2015, a Travel Board hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the Veteran's claims file. 


FINDINGS OF FACT

1. For the period prior to December 17, 2015, the Veteran's left ear hearing loss was manifested by no more than Level I hearing impairment, and the right ear hearing loss was manifested by no more than Level II hearing impairment.

2. For the period starting December 17, 2015, the Veteran's left ear hearing loss is manifested by no more than Level IX hearing impairment, and the right ear hearing loss is manifested by no more than Level VII hearing impairment.


CONCLUSION OF LAW

1. For the period prior to December 17, 2015, the criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).

2. For the period starting December 17, 2015, the criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings for the disability on appeal have already been assigned; accordingly, the Board will discuss the propriety of the ratings assigned at each stage.

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations. 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of hearing loss are based on the organic impairment of hearing acuity as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second. 38 C.F.R. § 4.85.  Evaluations range from noncompensable to 100 percent.
The Rating Schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal rows in Table VI (found in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row that corresponds with the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.

Table VIa is used for determining the hearing impairment level using only the puretone threshold values. 38 C.F.R. § 4.85(c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate or when indicated under the provisions of § 4.86. 

The percentage evaluation is found in Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row that corresponds with the numeric designation for the ear having the better hearing acuity with the vertical column corresponding with the numeric designation level for the ear having the poorer hearing acuity. See 38 C.F.R. § 4.85(e).  

Analysis

The Veteran contends that he is entitled to an increased rating for his service-connected bilateral hearing loss. For the period prior to December 17, 2015, the Board finds that preponderance of the evidence demonstrates that the Veteran's bilateral hearing loss was characterized by no more than Level I hearing impairment in the left ear and no more than Level II hearing impairment in the right ear.  

The Veteran underwent a VA audiological examination in September 2010.  Puretone thresholds were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
35
50
60
75
LEFT
40
55
55
70

The puretone threshold average was 55 in both ears.  Using the Maryland CNC speech recognition test, speech audiometry results revealed a speech recognition ability score of 90 percent in the right ear and 96 percent in the left ear.  Under Table VI of 38 C.F.R. § 4.85, the scores for the right ear correlate to a Roman number II, and the left ear scores correlate to a Roman numeral I.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

In September 2011, the Veteran was seen at a VA clinic where his hearing was retested.  Puretone thresholds were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
25
40
50
65
LEFT
25
40
55
70

The puretone threshold average was 45 in the right ear and 47.5 in the left ear.  A speech recognition test was not administered during this visit; thus, these scores are inadequate for rating purposes. See 38 C.F.R. § 4.85.  

The Veteran submitted a private audiological examination dated January 2013.  Puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
75
80
LEFT
40
65
70
75

The puretone threshold average was 63.75 in the right ear and 62.5 in the left ear.  The speech discrimination component of the test was conducted using the Northwestern University Auditory Test No. 6 (NU-6 ), and not the Maryland CNC speech discrimination test required by 38 C.F.R. § 4.85(a).  Further, there is no certification that attests to the inappropriateness of the Maryland CNC test.  Thus, these scores are also inadequate for rating purposes. See 38 C.F.R. § 4.85.  

For the period prior to December 17, 2015, the evidence demonstrates that the Veteran's bilateral hearing loss does not meet the criteria for a compensable disability rating under Diagnostic Code 6100.  Accordingly, an increased rating for bilateral hearing loss for the period prior to December 17, 2015 is not warranted.

For the period starting December 17, 2015, the evidence weighs against a finding of entitlement to a rating in excess of 50 percent.  The Veteran underwent a VA examination in December 2015.  Puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
75
85
LEFT
60
70
80
95

The puretone threshold average was 70 in the right ear and 76 in the left ear.  Using the Maryland CNC speech recognition test, speech audiometry results revealed a speech recognition ability score of 60 percent in the right ear and 36 percent in the left ear.  Under Table VI of 38 C.F.R. § 4.85, the scores for the right ear correlate to a Roman number VII, and the left ear scores correlate to a Roman numeral IX.  A 50 percent rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

The December 2015 puretone threshold values represent an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a) meaning that the Veteran's hearing impairment levels may be ascertained using Table VIa. See 38 C.F.R. § 4.86.  However, when the averages are entered into Table VIa, the Roman numeral values for each ear is VI, and only a 30 percent rating is warranted when these levels are entered into Table VII.  Therefore, the regular chart is more favorable for the Veteran.

The Veteran has characterized the functional impact of his hearing loss as difficulty with communication, especially when there are more than two people talking. See August 2015 Hearing Transcript, p. 3; December 2015 VA Examination, p. 4.  Therefore the examination addressed these functional effects.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran also noted that he has to ask people to repeat themselves a lot, that he hardly hears, and has to look at the person speaking to understand what they are saying.  These functional impairments and related difficulties are factors contemplated in the regulations and schedular rating criteria.

Thus, the evidence demonstrates that the Veteran's bilateral hearing loss does not meet the criteria for a compensable rating prior to December 17. 2017 or a rating in excess of 50 percent for the period starting December 17, 2015.  Accordingly, an increased rating for bilateral hearing loss is not warranted.  


ORDER

For the period prior to December 17, 2015, entitlement to a compensable rating for bilateral hearing loss is denied.

For the period starting December 17, 2015, entitlement to a rating in excess of 50 percent for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


